SUPPLEMENTAL DECISION AND JOURNAL ENTRY
It is ordered that the following be, and hereby is, added to our Decision and Journal Entry of  July 26, 2000.
                                   I.
On May 10, 2000, this Court affirmed the judgment of the juvenile court.  In re Murphy (May 10, 2000), Summit App. No. 19883, unreported (see appendix).  Mrs. Murphy timely filed a motion for reconsideration, which was granted.  On July 21, 2000, this Court issued a journal entry that vacated its decision, dated May 10, 2000.  This Court will now review Mrs. Murphy's assignments of error.
                                  III.
Appellant's assignments of error are overruled.  The judgment of the juvenile court is affirmed.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Summit, to carry this judgment into execution.  A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run.  App.R. 22(E).
Costs taxed to Appellant.
Exceptions.
  ___________________________ BETH WHITMORE
FOR THE COURT, SLABY, P. J., QUILLIN, J., CONCUR.
(Quillin, J., retired Judge of the Ninth District Court of Appeals, sitting by assignment pursuant to Section 6 (C), Article IV, Constitution.)
                             A P P E N D I X